DETAILED ACTION
This is a first Office action on the merits to the application filed 1-18-2021. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 1-18-2021 is in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and has been considered by the examiner.

Drawings
The drawings filed 1-18-2021 are accepted.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/193,540 (now U.S. patent no. 10,897,399), filed on 11-16-2018.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over applicant-cited U.S. Pat. Appl. Publ’n No. 2019/0132857, to Babaei et al. (“Babaei”), in view of applicant-cited U.S. Pat. Appl. Publ’n No. 2018/0220486, to Tseng et al. (“Tseng”), both of which are in the same field of resource allocation as the claimed invention.

Regarding claim 17, Babaei teaches:
A base station in a wireless communication system, the base station comprising: a transceiver; and at least one controller (Babaei, Fig. 4, base station 401 has at least a communication interface 402 (interface) with a processor 403 (controller), ¶ [0036]) configured to: 
transmit, to a user equipment (UE), configuration information on the for a bandwidth part (BWP) of a serving cell, the configuration information including information associated with a BWP timer (Babaei, Fig. 15, the DCI is configuration information received from a base station and has information for a BWP of a serving cell and information associated with a timer, ¶¶ [0103-0105], [0295-0296]),
transmit, to the UE, a physical downlink control channel (PDCCH) for a BWP switching of the serving cell (Babaei, ¶¶ [0096-0097], [0105], [0295], a PDCCH is monitored for various control information, including DCI, etc.).

Tseng, Figs. 3, 4, steps S310, S320, ¶¶ [0036], [0045], [0056-0057], the RRC message includes information on a BWP of a target cell and based on this information the RRC resume procedure is performed, which subsequently results in forwarding of data to the target cell. Tseng also teaches “the information for the BWP of the target cell indicates that a random access procedure on the target cell is performed based on the information for the BWP of the target cell,” as also recited in claim 17. Tseng, Figs. 3, 4A, ¶¶ [0043-0046], [0055-0057], where as a result of the information for handover, including a BWP for the target cell, see ¶ [0036], a random access procedure would be performed for access to the target cell.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to communicate necessary information, such as in Tseng, to perform various RRC resume procedures from a handover. See Tseng, ¶¶ [0005-0006].

Regarding claim 13, there is recited a “method performed by a base station in a wireless communication system” comprising steps that are virtually identical to the functions performed by the base station of claim 17. As a result, claim 13 is rejected as obvious under section 103 over Babaei in view of Tseng for the same reasons as presented above in the rejection of claim 17.

Regarding claims 14 and 18, which depend from claims 13 and 17, respectively, Tseng further teaches “the information for the BWP of the target cell comprises information for an initial BWP of the target cell,” as recited in claims 14 and 18. Tseng, ¶ [0036], Claim 5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to communicate See Tseng, ¶¶ [0005-0006].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 1-3, 5, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of U.S. Patent No. 10,897,399. 
Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1 of the instant application, claim 1 of the ‘399 patent recites virtually identical limitations.
Instant Application Claim 1
U.S. Patent No. 10,897,399 – Claim 1
A method performed by a user equipment (UE) in a wireless communication system, the method comprising:
A method performed by a user equipment (UE) in a wireless communication system, the method comprising:
receiving, from a base station, configuration information for a bandwidth part (BWP) of a serving cell, the configuration information including information associated with a BWP timer;
receiving, from a base station, configuration information for a bandwidth part (BWP) of a serving cell, the configuration information including information associated with a BWP timer;
performing a BWP switching and starting the BWP timer, in case that a physical downlink control channel (PDCCH) for the BWP switching of the serving cell is received;
identifying whether a physical downlink control channel (PDCCH) for a BWP switching of the serving cell is received; performing the BWP switching and starting the BWP timer in case that the PDCCH for the BWP switching of the serving cell is received;
receiving, from the base station, a radio resource control (RRC) message associated with a handover;
receiving, from the base station, a radio resource control (RRC) message associated with a handover, the RRC message including information on a BWP of a target cell;

stopping the BWP timer based on the RRC message; 
in case that information for a BWP of a target cell is included in the RRC message, performing, on the target cell, a random access procedure based on the information for the BWP of the target cell included in the RRC message;
and performing, on the target cell, a random access procedure based on the information on the BWP of the target cell.
and in case that the information for the BWP of the target cell is not included in the RRC message, performing, on the target cell, the random access procedure based on information for a BWP included in system information received from the target cell.
This limitation is given no patentable weight because it is a contingent limitation in a method claim. See MPEP § 2111.04(II). The preceding contingent limitation is given patentable weight, and is the “opposite” of this limitation, thus, this limitation is not given patentable weight.


Regarding claim 2 of the instant application, claim 1 of the ‘399 patent recites limitations of virtually identical scope. Claim 2 of the instant application recites, “the information for the BWP of the target cell comprises information for an initial BWP of the target cell.” Claim 1 of the ‘399 recites, “, the RRC message including information on a BWP of a target cell … performing, on the target cell, a random access procedure based on the information on the BWP of the target cell.” Thus, the information for the BWP target cell must be “initial” since a random access procedure is performed, which is done during an initial access phase.

Regarding claim 3 of the instant application, claim 3 of the ‘399 patent recites the same limitations, albeit with slightly different contingent language (i.e., “in case” instead of “when”).

Regarding claim 5 of the instant application, claim 2 of the ‘399 patent recites the same limitation.

Regarding claim 6 of the instant application, claim 5 of the ‘399 patent recites virtually the same limitation but is of a narrower scope than claim 6 of the instant application. Thus, claim 5 of the ‘399 See MPEP § 804.(II)(B)(1).

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 (where claim 3 depends from claim 1) of U.S. Patent No. 10,897,399 in view of applicant-cited U.S. Patent Application Publication No. 2019/0124558, to Ang et al. (“Ang”).

Regarding claim 4 of the instant application, which depends from claim 3, while claim 4 in the ‘399 patent recites virtually the same limitation, claim 4 of the ‘399 depends from claim 1, and thus, is not of the same scope because of the parent claims as claim 4 of the instant application. Nevertheless, Ang teaches “performing a BWP switching to a default BWP in case that the BWP timer expires.” Ang, ¶¶ [0064-0065]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 3 of the ‘399 patent with the teachings of Ang to free up resources and reduce power consumption. See Ang, ¶ [0005].

Allowable Subject Matter
Claims 7-12 are allowed over the prior art of record.1
The following is a statement of reasons for the indication of allowable subject matter:  independent claim 7 (and thus also its dependent claims 8-12) recites the feature of “stop[ping] the BWP timer based on the RRC message”. This feature, when combined with all other limitations as recited in claim 7 is not found in the prior art of record. The closest prior art of record is U.S. Pat. Appl. See also U.S. Pat. Appl. Publ’n No. 2020/0351064, to Shi, Fig. 1, Claim 3.

Claims 15, 16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or suggests all of the limitations as recited in claims 15, 16, 19, and 20, including all limitations as recited in at least claims 13 and 17, from which claims 15, 16, 19, and 20 depend, respectively. Claims 15 and 19 recite virtually identical limitations as those features indicated as allowable for independent claim 7 above, and claims 19 and 20 recite virtually identical limitations. Thus, claims 15 and 19 contain allowable features for the same reasons as above as discussed for claim 7. 
Claims 19 and 20 recites features, among other limitations, that are not taught or suggested in the cited prior art of record, including that the configuration information includes information on a downlink BWP and an uplink BWP. The downlink BWP being paired with the uplink BWP and switching of the uplink BWP based on the BWP timer when the wireless communication system is operating in a time division duplex (TDD) mode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2021/0167930, to Jeon et al., describes various embodiments of transmitting BWP configuration information, including stopping a BWP inactivity timer in response to receiving an RRC message (see ¶ [0479]), but even so, this feature is with respect to a method that is of differing scope (see Fig. 28A) than that recited as performed by the UE of claim 7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JOSHUA KADING/               Primary Examiner, Art Unit 2413                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that independent claim 7 recites virtually the same limitations as claim 1. However, claim 1 is a method claim and claim 7 is an apparatus claim, both of which have contingent limitations. Method claims with contingent limitations do not require all contingencies to be given patentable weight under a broadest reasonable interpretation, whereas apparatus claims do. See MPEP § 2111.04(II). Thus, claim 7 is patentably distinct from the corresponding apparatus claim in the ‘399 patent, and is distinguishable over the cited prior art of record.